Case 2:20-cv-02291-DOC-KES Document 226 Filed 03/01/21 Page 1 of 5 Page ID #:3924




    1 RODRIGO A. CASTRO-SILVA (SBN 185251), County Counsel
      rcastro-silva@counsel.lacounty.gov
    2 LAUREN M. BLACK (SBN 192302), Assistant County Counsel
    3 AMIE S. PARK (SBN 273346), Deputy County Counsel
      500 West Temple Street, Suite 468
    4 Los Angeles, California 90012
      Telephone: (213) 974-1830
    5 Facsimile: (213) 626-7446
    6 BYRON J. MCLAIN (SBN 257191)
    7 bmclain@foley.com
      FOLEY & LARDNER, LLP
    8 555 South Flower Street, Suite 3300
      Los Angeles, California 90071
    9 Telephone: (310) 972-4500
   10 Facsimile: (213) 486-0065
   11 LOUIS R. MILLER (SBN 54141)
      smiller@millerbarondess.com
   12 MIRA HASHMALL (SBN 216842)
      EMILY A. RODRIGUEZ-SANCHIRICO (SBN 311294)
   13 MILLER BARONDESS, LLP
   14 1999 Avenue of the Stars, Suite 1000
      Los Angeles, California 90067
   15 Telephone: (310) 552-4400
      Facsimile: (310) 552-8400
   16
   17 Attorneys for Defendant
      COUNTY OF LOS ANGELES
   18
   19                            UNITED STATES DISTRICT COURT
   20              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   21
   22 LA ALLIANCE FOR HUMAN                             CASE NO. 2:20-cv-02291 DOC-KES
      RIGHTS, et al.,
   23                                                   DEFENDANT COUNTY OF
                 Plaintiffs,                            LOS ANGELES’ OBJECTION TO
   24                                                   COURT’S ORDER [DKT. 224]
           v.
   25                                                   Assigned to the Hon. David O. Carter
   26 CITY OF LOS ANGELES, et al.,                      and Magistrate Judge Karen E. Scott
   27                    Defendants.
   28
        499074.5                                                     Case No. 2:20-cv-02291 DOC-KES
                   DEFENDANT COUNTY OF LOS ANGELES’ OBJECTION TO COURT’S ORDER [DKT. 224]
Case 2:20-cv-02291-DOC-KES Document 226 Filed 03/01/21 Page 2 of 5 Page ID #:3925




    1              The County of Los Angeles (“County”) appreciates this Court’s dedication
    2 and commitment to support persons experiencing homelessness in the City and
    3 County of Los Angeles. The County objects, however, to the February 23, 2021
    4 order stating that the Court intends to appoint the Social Justice Legal Foundation
    5 and Hueston Hennigan, LLP, to provide assistance “in the form of additional
    6 research into the law, the parties’ arguments, and the record.” [Dkt. 224.]
    7 I.           UNDERLYING LITIGATION
    8              On March 10, 2020, Plaintiffs filed the underlying complaint in this matter
    9 against the City of Los Angeles (“City”) and the County asserting 14 federal and
   10 state law claims for relief. [Dkt. 1.] Plaintiff LA Alliance for Human Rights is an
   11 unincorporated association whose members reside within the City. [Id. ¶ 76.]
   12 Plaintiffs and Alliance members Charles Van Scoy, Harry Tashdjian, George Frem,
   13 Leandro Suarez, Joseph Burk, Gary Whitter, Karyn Pinsky, and Charles Malow are
   14 business owners and current and former PEH in the Skid Row area of the City. [Id.
   15 ¶¶ 76-122.] The litigation also includes Intervenors Los Angeles Community
   16 Action Network, Los Angeles Catholic Worker, and Orange County Worker
   17 (collectively, “Intervenors”).
   18              On March 19, 2020, the Court held an emergency status conference in light of
   19 the COVID-19 pandemic. [Dkt. 90.] At the conference, the parties agreed to stay
   20 the litigation in order to work with the Court to explore settlement. [Id. at 116:19-
   21 117:22.] The parties also agreed the Court could engage in ex parte conversations
   22 with parties and non-parties to facilitate settlement. [Id.]
   23              Since that time, the parties have engaged in extensive settlement negotiations,
   24 and participated in a number of public status conferences at the Court’s request.
   25 The County and the City reached a groundbreaking agreement to provide 6,700 beds
   26 for PEH in the City of Los Angeles within 18 months. [Dkt. 137.]
   27 II.          THE COURT’S ORDER
   28              On February 23, 2021, this Court issued an order with a novel suggestion.
        499074.5                                                     Case No. 2:20-cv-02291 DOC-KES
                   DEFENDANT COUNTY OF LOS ANGELES’ OBJECTION TO COURT’S ORDER [DKT. 224]
Case 2:20-cv-02291-DOC-KES Document 226 Filed 03/01/21 Page 3 of 5 Page ID #:3926




    1 [Dkt. 224.] The Court stated that it would like the Social Justice Legal Foundation
    2 and Hueston Hennigan, LLP to provide assistance “in the form of additional
    3 research into the law, the parties’ arguments, and the record” directly to the Court.
    4 [Id. at 1.]
    5              The Court gave the parties five court days to “lodge any objection to this
    6 order and appointment.” [Id. at 2.]
    7 III.         THE LAW DOES NOT PERMIT THIS ARRANGEMENT
    8              The Court’s proposal to appoint Social Justice Legal Foundation and Hueston
    9 Hennigan, LLP to provide legal assistance to the Court is precluded by law.
   10              In Reed v. Cleveland Board of Education, 607 F.2d 737 (6th Cir. 1979), the
   11 Sixth Circuit recognized that weighty cases addressing serious public issues put “a
   12 severe strain on the resources of a district court.” Id. at 748. As such, there are
   13 circumstances in which district courts may appoint a special master and/or experts
   14 on “nonlegal subjects” to aid the special master or the court. Id. (Emphasis added).
   15 The authority for the appointment of a special master, and expert advisors or
   16 consultants to advise the special master, derives from Rule 53 of the Federal Rules
   17 of Civil Procedure. Id. at 746. Court-appointed experts, by contrast, are governed
   18 by Rule 706 of the Federal Rules of Evidence and are subject to discovery and cross
   19 examination. Id.
   20              Here, it appears that the Court is going to have Hueston Hennigan, LLP
   21 conduct “research into the law, the parties’ arguments, and the record.” [Dkt. 224.]
   22 The order thus proposes appointing Hueston Hennigan, LLP and the Social Justice
   23 Legal Foundation to advise the court on the law. This is plainly improper.
   24              The Reed court rejected an identical proposition. On the question of whether
   25 a court can appoint an expert to provide legal advice, the Reed court held that the
   26 answer is no:
   27              [W]e do not approve the practice of appointing legal advisors to a
   28              master or the court[.] The District Judge clearly had no intention to
        499074.5
                                                    2                Case No. 2:20-cv-02291 DOC-KES
                   DEFENDANT COUNTY OF LOS ANGELES’ OBJECTION TO COURT’S ORDER [DKT. 224]
Case 2:20-cv-02291-DOC-KES Document 226 Filed 03/01/21 Page 4 of 5 Page ID #:3927




    1              abdicate his judicial responsibility in this case. Nevertheless, to the
    2              extent that he relied on advice received in chambers from a ‘legal
    3              expert’ there was a partial abdication of his role[.] 607 F.2d at 747-
    4              748.
    5              Accordingly, the Reed court concluded that “[i]n the absence of an express
    6 agreement by all the parties […] a court may not avail itself of legal advice from
    7 one who is neither counsel in the case nor subject to the oath and discipline imposed
    8 on members of his staff.” Id. at 748 (emphasis added).
    9              While nonlegal subjects may be outside the realm of a particular court’s
   10 expertise, all courts “are presumed to be informed on legal issues[.]” Id. at 747.
   11 The Reed court explained that, even as it relates to legal issues, district courts are
   12 “not without assistance.” Id. Courts can turn to the attorneys of record in the case,
   13 their qualified law clerks, and where appropriate, amicus curiae. Id.
   14              Notwithstanding the Court’s desire to have additional assistance in this
   15 matter, “[t]he adversary system as it has developed in this country precludes the
   16 court from receiving out-of-court advice on legal issues in a case. He must depend
   17 on his own resources, which include the work of his staff and the offerings of
   18 counsel.” Id. at 748.
   19 IV.          HUESTON HENNIGAN, LLP
   20              The County has concerns about Hueston Hennigan, LLP’s engagement on the
   21 Court’s behalf. As the Court noted, Hueston Hennigan, LLP represents the
   22 Southern California Edison Company and Edison Internal (together “SCE”) with
   23 respect to the Bobcat Fire. [Dkt. 224 at 1.] The County and SCE have adverse roles
   24 in connection with litigation arising out of that disaster. [Id. at 2.] There are also
   25 other County matters in which Hueston Hennigan, LLP has been, or is, adverse to
   26 the County. This heightens the County’s concerns regarding its proposed role in this
   27 case—if nothing else, it could create the potential appearance of bias against the
   28 County.
        499074.5
                                                    3                Case No. 2:20-cv-02291 DOC-KES
                   DEFENDANT COUNTY OF LOS ANGELES’ OBJECTION TO COURT’S ORDER [DKT. 224]
Case 2:20-cv-02291-DOC-KES Document 226 Filed 03/01/21 Page 5 of 5 Page ID #:3928




    1 V.           CONCLUSION
    2              The County respectfully objects to the Court’s appointment of the Social
    3 Justice Legal Foundation and Hueston Hennigan, LLP.
    4
    5 DATED: March 1, 2021                      MILLER BARONDESS, LLP
    6
    7
                                                By:        /s/ Louis R. Miller
    8
                                                       LOUIS R. MILLER
    9                                                  Attorneys for Defendant
   10                                                  COUNTY OF LOS ANGELES

   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        499074.5
                                                    4                Case No. 2:20-cv-02291 DOC-KES
                   DEFENDANT COUNTY OF LOS ANGELES’ OBJECTION TO COURT’S ORDER [DKT. 224]
